Name: Commission Regulation (EC) NoÃ 1564/2006 of 19 October 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 20.10.2006 EN Official Journal of the European Union L 290/11 COMMISSION REGULATION (EC) No 1564/2006 of 19 October 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 20 October 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 19 October 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 70,9 096 36,7 204 41,3 999 49,6 0707 00 05 052 111,8 096 30,8 999 71,3 0709 90 70 052 100,9 204 51,8 999 76,4 0805 50 10 052 63,6 388 66,0 524 57,9 528 58,6 999 61,5 0806 10 10 052 95,7 066 54,3 400 172,2 999 107,4 0808 10 80 388 82,4 400 104,0 404 100,0 800 148,2 804 140,1 999 114,9 0808 20 50 052 114,0 388 102,9 720 57,7 999 91,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.